Citation Nr: 0909439	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-37 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, claimed as bipolar disorder and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to 
December 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Regional 
Office (RO) that denied the Veteran's claim for service 
connection for a psychiatric disability.


FINDINGS OF FACT

The Veteran's psychiatric disability was initially manifested 
years after service, and there is no competent medical 
evidence linking it to any incident in service.


CONCLUSION OF LAW

A psychiatric disability, claimed as bipolar disorder and 
depression, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In August and November 2005 letters, issued prior to the 
rating decision on appeal, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  The 
case was last readjudicated in April 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, service personnel records, a statement 
from the Veteran's spouse and private and VA medical records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing evidence and 
argument regarding his claim.  Thus, the Veteran has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection for a 
psychiatric disability, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Sanders, 
supra; Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

The evidence supporting the Veteran's claim includes his 
statements, and some medical records.  The Veteran asserts 
that while in service, he was working below sea level on a 
pipe and a leak started.  He claims that the other people 
with him left and shut the hatch, leaving him alone.  He 
states that he was afraid that nobody would come back to help 
him.  While eventually help arrived, he maintains he was 
soaking wet with sea water.  The Veteran insists that he 
underwent a change in attitude and behavior after this 
incident, and that he was not the same person.  

Private medical records show that the Veteran was seen in 
August 1999 and reported that he had been anxious and 
depressed.  The assessment was anxiety.  Additional private 
and VA medical records dated from 1998 to 2008 reflect 
diagnoses including bipolar disorder, major depressive 
disorder, generalized anxiety disorder, substance induced 
mood disorder, and alcohol and cocaine abuse.

The evidence against the Veteran's claim includes the service 
treatment records and post-service medical evidence.  The 
service treatment records reveal that the Veteran was 
referred for a drug dependency evaluation in December 1987 
for cocaine abuse.  He stated that he first used drugs in 
July 1987 after having a few drinks at a party and being 
offered cocaine.  He denied vegetative symptoms of 
depression.  Following a mental status evaluation, the 
impression was history of cocaine abuse.  On a report of 
medical history in December 1987, in conjunction with the 
discharge examination, the Veteran denied frequent trouble 
sleeping, depression or excessive worry loss of memory and 
nervous trouble.  A psychiatric evaluation on the separation 
examination in December 1987 was normal.  

VA outpatient treatment records disclose that the Veteran was 
seen in June 2003.  It was reported that he had called the VA 
the previous month, requesting admission for treatment of 
substance abuse (alcohol and cocaine dependence).  He 
reported that he had been diagnosed with depression by a 
private physician and treated with medication.  In July 2005, 
he related that he had undergone counseling briefly between 
2001 and 2003.  It was noted that he felt as if he had been 
steadily going down hill since he had quit his job the 
previous year.  When hospitalized by the VA in July 2005, the 
Veteran stated that he had been functioning alright for 
years, and that it had been in the previous two years that he 
was feeling depressed with an inability to tolerate stress 
and that he had fleeting thoughts of suicide.  

In August 2005, a private psychologist related that she had 
seen the Veteran from 2000 to April 2001.  He had presented 
with symptoms of depression and anxiety related to an 
extramarital affair of seven years.  There was no mention 
made of long-standing psychiatric problems, or any reference 
to service.  In September 2005, the clinic treatment team 
indicated that the Veteran's depression arose a few years 
after discharge from the military.  

A lay statement from the Veteran's spouse indicated she met 
the Veteran in 1988, which is after his discharge from 
service, and that when they married in April 1991 seemed to 
be when the Veteran's anxiousness began.

The fact remains that there is no competent medical evidence 
linking any current psychiatric disability to service.  The 
only such evidence consists of the Veteran's allegations 
regarding the etiology of his psychiatric disability.  As a 
layperson, he is not competent to express an authoritative 
opinion regarding the diagnosis of his psychiatric disorder 
or whether such condition is related to military service.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
while Veteran contends that he became very depressed and 
unstable after the incident in service, his current 
contention is contradicted by the Report of Medical History 
he completed at discharge in which he denied having 
depression, excessive worry, or nervous trouble of any sort.  
His contentions are also inconsistent with the medical 
evidence reflecting that his current disorder arose several 
years following discharge from service.  Even the Veteran's 
wife described the onset of anxiousness as beginning in 1991.  
The Veteran's current contentions are contradicted by the 
other evidence of record, including his own assertions at the 
time of discharge, and are simply not credible.  

Thus, the Board finds that the absence of any clinical 
evidence in service of psychiatric problems, or for many 
years after service, is of greater probative value than the 
Veteran's statements regarding the onset of his psychiatric 
disability.  The Board concludes, therefore, that the 
preponderance of the evidence is against the claim for 
service connection for a psychiatric disability.

The Board notes that a VA examination has not been scheduled 
in this case.  However, in the absence of evidence of the 
condition in service, or competent evidence indicating a link 
between the current condition and service, a VA examination 
is not required.  38 C.F.R. § 3.159(c)(4).

As a final matter, the Board notes that the Veteran's 
representative has indicated that the VA should obtain the 
command histories or deck logs in an attempt to verify the 
incident involving the leak.  The fact remains that, even 
assuming this occurred, there is no indication in service of 
any treatment for psychiatric complaints.  Moreover, there is 
no objective evidence linking the Veteran's current 
psychiatric disability to this alleged event, despite his 
recitation of this history to his treatment providers.  In 
fact, his treatment providers advised him that his depression 
arose several years after service.  Accordingly, the Board 
concludes that a remand to obtain the deck logs is not 
necessary or appropriate. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for a psychiatric disability is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


